Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 11, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, attempted assault in the second degree, grand larceny in the fourth degree and menacing in the third degree, and placed her in the custody of the New York State Office of Children and Family Services in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The evidence warranted the conclusion that appellant shared the intent of her three companions to commit the crimes charged and that she aided them (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; Matter of Jamal G., 293 AD2d 379 [2002]).
The court properly exercised its discretion in permitting impeachment of appellant based upon uncharged prior bad acts, since these acts were relevant to her credibility as a witness (see People v Hayes, 97 NY2d 203 [2002]). Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.